On Rehearing
PER CURIAM.
Rehearing of 422 So.2d 1164 denied. Defendant, represented on original review by appointed counsel, files this pro se application for rehearing asserting twelve assignments of error which have not heretofore been urged. The assignments appropriate for appeal relate to allegations that defendant was sentenced inappropriately as a fourth felony offender. Those assignments are meritless since the state agreed not to institute habitual offender proceedings in view of defendant’s guilty plea. The remaining assignments of error are either blatantly nonmeritorious or they represent constitutional violations, the redress of which should be by an application for post conviction relief.